Citation Nr: 1824269	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-39 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 19, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to August 1970, February 1974 to August 1978, and from February 1979 to February 1983.  There is evidence of additional service from February 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is in the record. 

Additional evidence has been added to the Veteran's claims file since the statement of the case was issued.  In a letter dated March 2018, the Veteran's representative waived initial consideration of this evidence by the RO.  3/26/2018 Correspondence, p. 1.  

During the course of this appeal the evaluation for the Veteran's PTSD was increased from 10 percent to the current 50 percent, effective from the date of service connection.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran has not expressed satisfaction with the 
50 percent rating this issue remains on appeal.

Finally, the Board recognizes that a claim for an increased rating encompasses a claim for TDIU if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU has been granted, but only from December 19, 2016.  The Board finds that a claim for TDIU was raised by the Veteran prior to December 19, 2016.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, invasive memories and nightmares, detachment from activities and from people, irritability and difficulty in adapting to stressful circumstances for the entire appeal period. 

2.  The Veteran has met the schedular requirement for TDIU from October 31, 2011, and his service connected disabilities have combined to render him unable to obtain or maintain gainful employment from that date, which is the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for post-traumatic stress disorder have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.21, 4.130, Codes 9411 (2017).  

2.  The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have been met from October 31, 2011.  38 C.F.R. § 4.16(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Veteran has been afforded two VA examinations of his PTSD as part of his claim.  At the December 2016 hearing, the Veteran testified that some of his symptoms had increased in severity since his initial examination and some had not.  The Board recognizes that a Veteran has a right to a new examination when there is evidence of an increase in symptomatology, including his own statements.  However, following this testimony, the Veteran underwent a new VA fee basis examination of his PTSD in January 2017.  All VA treatment records have been obtained and associated with the claims file.  The Veteran also testified that he is not undergoing regular VA treatment for PTSD.  As noted in the Introduction, in March 2018, the Veteran's representative waived initial consideration of this evidence by the RO.  As such, there is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The record shows that the Veteran's claim for entitlement to service connection for PTSD was granted in a January 2012 rating decision.  A 10 percent rating was assigned, effective from the October 31, 2011 date of the Veteran's claim.  After he appealed the initial evaluation, a September 2014 rating decision increased the evaluation to 50 percent, also effective from October 31, 2011.  This rating continues to remain in effect.  

The Veteran's disability is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The 10 percent rating is for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  

When a mental condition has been formally diagnosed, but the symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication, a zero percent rating is assigned.  38 C.F.R. § 4.130, Codes 9411.  

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  This appeal was certified to the Board in January 2015 so it was pending before AOJ on August 4, 2014.  As such, the DSM-5 applies and the GAF scores will not be considered.

The Veteran was afforded a VA PTSD examination in December 2011.  The examiner reviewed the claims folder.  The Veteran's current diagnoses were mild chronic PTSD; a depressive disorder not otherwise specified; and alcohol dependence.  The symptoms due to each disability could not be differentiated.  These included depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran had also experienced recurrent and distressing recollections and dreams about his stressor events, as well as flashbacks.  He made efforts to avoid thoughts, feelings or conversations associated with his trauma, he had feelings of detachment from others, and he had a sense of a foreshortened future.  The examiner opined that the Veteran's disability was productive of occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that were controlled by medication.  12/9/2011 VA Examination, p. 1.  

At the December 2016 hearing, the Veteran said that he no longer wished to leave his property and he felt uneasy when going to sleep.  He also described being short tempered with his child at meal times.  The Veteran said that he did not like being around people and that he did not like visitors to his home.  He did have some friends with whom he socialized on an infrequent basis.  He also lived with his girlfriend and his daughter.  12/8/2016 Hearing Transcript, p. 1.  

A Review Post-Traumatic Stress Disorder - DSM V, Disability Benefits Questionnaire indicates that the Veteran underwent a new VA examination in January 2017.  The claims folder was reviewed by the examiner.  The Veteran denied having received mental health treatment since the last examination.  His symptoms had included recurrent, involuntary and intrusive distressing memories of his traumatic events; an attempt to avoid these memories; markedly diminished interest or participation in significant activities, feelings of detachment from others, irritable behavior, hypervigilance, and sleep disturbance.  His current symptoms included anxiety, suspiciousness, chronic sleep impairment; mild memory loss; and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran was pleasant and cooperative during the examination and was oriented in all spheres.  His speech was unremarkable and his thought process was logical and goal oriented.  His mood was euthymic and his affect varied according to what was discussed.  The Veteran denied suicidal or homicidal thoughts, his judgment was intact, and he demonstrated adequate insight.  At the conclusion, the examiner opined that while a mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  1/24/2017 C&P Exam, p. 4.  

The Board finds that the evidence does not support entitlement to a rating in excess of 50 percent for PTSD for any portion of the appeal period.  The Veteran's exhibited symptoms include anxiety, suspiciousness, chronic sleep impairment; mild memory loss; and difficulty in establishing and maintaining effective work and social relationships.  He has at times experienced invasive memories and nightmares, detachment from activities and from people, and irritability.  The December 2011 examination also found that he has difficulty in adapting to stressful circumstances, although this was not shown in January 2017.  However, the evidence weighs against a finding related to symptoms such as suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  

More importantly than the specific symptoms that are shown, the evidence does not demonstrate that these symptoms result in occupational and social impairment in most areas.  The December 2011 examination notes the Veteran has difficulty in adapting to stressful circumstances, which is a symptom that is an example of those that can result in this level of impairment.  However, this single symptom does not result in the Veteran having deficiencies in most areas of work, family relations, judgment, thinking or mood.  Neither VA examiner concluded that the Veteran's PTSD was productive of occupational and social impairment in most areas.  In fact, the December 2011 VA examiner believed that the Veteran only had occupational and social impairment due to mild or transient symptoms, while the January 2017 examiner concluded that the Veteran's symptoms were not enough to result in any impairment.  As the Veteran does not receive any treatment for PTSD, the Board has no basis for a conclusion that is different from those of the examiners.  Therefore, the weight of the competent and probative evidence reflects that Veteran's PTSD is not productive of total occupational and social impairment, or of occupational and social impairment with deficiencies in most areas.  As such, there is no basis for a rating in excess of the 50 percent that is currently assigned for any portion of the appeal period.  


TDIU

As noted, a claim for TDIU was raised by the evidence and the Veteran during the appeal for an increased rating for PTSD.  See Rice.  The appeal period for PTSD dates from the October 31, 2011 date of the Veteran's claim for service connection for that disability.  Entitlement to TDIU must be considered from that date until the recent grant of TDIU that was effective from December 19, 2016.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38C.F.R. § 4.16(a).  

In this case, the Veterans' service connected disabilities include his PTSD, evaluated as 50 percent disabling from October 31, 2011; posttraumatic diaphysis pubis with left hip condition and chronic lumbosacral strain with degenerative disc disease, evaluated as 40 percent disabling from December 1992; radiculopathy of the lower left extremity, evaluated as 20 percent disabling from December 2016; ischemic heart disease post stent placement, evaluated as 10 percent disabling from October 2007; and a ruptured dome of the urinary bladder, evaluated as 10 percent disabling from March 2010.  The Veteran has had a combined evaluation of 
80 percent from October 31, 2011.  The schedular requirements for consideration of TDIU have been met for the entire appeal period.  

The remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during this period.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363.  

The December 2011 VA examination notes that the Veteran had worked as a truck driver from about 1986 or 1987 until he retired from work in August 2011, stating that he quit just because he wanted to watch his daughter grow up.  He added that physical work had become too much for him, and he believed that his energy levels were low since he had received a heart stent.  He was tempted to return to work but did not feel he can do it anymore.  12/9/2011 VA Examination, p. 7.  

The Veteran submitted his first VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability in April 2012.  He said that he had last worked full time in July 2011, and had become too disabled to work in August 2011.  The Veteran had worked as a truck driver until that time.  4/9/2012 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

A May 2013 VA examination of the left hip and the back notes that these conditions impacted the Veteran's ability to work.  He could walk or stand in 30 minute intervals.  It was noted that he could lift 50 pounds.  The examiner noted that the Veteran had been able to drive an industrial truck during part-time work without difficulty, and this was also tolerated well by his back.  5/11/2013 VA Examination, pp. 22, 31.  

The Veteran also underwent a VA examination of his heart in May 2013.  He denied experiencing symptoms with any level of physical activity.  However, the examiner found that the ischemic heart disease impacted the Veteran's ability to work in that he had increased fatigue with excessive physical activity, but he had been able to perform part-time work driving industrial truck moving equipment.  5/11/2013 VA Examination, p. 35.  

In a June 2013 statement, the Veteran reported that he used a walker for balance and mobility and a cane for daily use.  8/8/2013 VA 21-41438 Statement In Support of Claim, p. 1.  

At the December 2016 hearing, the Veteran testified that he had worked for a moving company as a driver.  He said that he retired in 2012.  The Veteran reported having difficulty in functioning at work because of his inability to concentrate.  12/8/2016 Hearing Transcript, p. 7.  

In the Veteran's December 2016 claim for TDIU, the Veteran states that he last worked full-time in May 2012.  He also said that this was the date his service connected disabilities affected his full-time employment.  12/19/2016 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, p. 1.  In a January 2017 Report of General Information, the Veteran clarified that he has not had employment in the past five years.  1/18/2017 VA 27-0820 Report of General Information, p. 1.  

The January 2017 PTSD Questionnaire states that the Veteran was retired and has not worked since 2012.  1/24/2017 C&P Exam, p. 4.  

The Veteran reported difficulty in standing or walking for long periods of time and difficulty with bending or heavy lifting at a January 2017 VA back examination.  The functional impact was described as a need to avoid heaving lifting and repetitive bending.  The Veteran would need to change positions as needed and would have difficulty walking long distances.  1/26/2017 C&P Exam, p. 12.  

A January 2017 heart examination concluded that the Veteran's heart disability would result in dyspnea on moderate exertion.  1/26/2017 C&P Exam, p. 12.  

A January 2017 hip examination found that the Veteran would have difficulty walking over 50 feet with assistance of a cane, and difficulty in standing over 
5 to 10 minutes.  1/26/2017 C&P Exam, p. 15.  

VA treatment records state that the Veteran was able to ambulate assisted by a cane.  He reported chronic pain that was a 7 on a scale to 10 that was located in the low back and hip.  4/4/2017 Capri, p. 1.  

The Board finds that entitlement to TDIU from October 31, 2011 is warranted.  Although there is some inconsistency in the record as to just when the Veteran quit work, he told the December 2011 VA examiner he had retired in August 2011.  While it appears he then did some part-time work, this seems to have ended in May 2012 and would not be considered more than marginal employment.  38 C.F.R. § 4.16(a).  The only post service job the Veteran appears to have had is as a truck driver, and the Board observes that impairment of concentration due to PTSD would make this occupation dangerous.  Physically, as described above, he is limited in how long he can sit, stand, walk, and lift.  He believes it is his heart disability that prevents him from returning to work, and this disability results in dyspnea with exertion.  The Veteran has used a cane and a walker due to his service-connected back and hip disabilities since at least 2013, and he now has chronic pain.  Given the Veteran's physical and psychiatric impairments as well as the limitation of his work experience to truck driving, the Board finds that it is as likely as not that the Veteran's disabilities combine to render him unable to obtain or maintain gainful employment, and entitlement to TDIU is established. 



ORDER

An initial rating in excess of 50 percent for post-traumatic stress disorder is denied. 

A total rating based on individual unemployability due to service connected disabilities from October 31, 2011 is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


